Citation Nr: 0730546	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  07-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to reimbursement for medical expenses incurred on 
March 21, 2005 pursuant to 38 C.F.R. § 17.120 (2007).    


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 determination by the Department of 
Veterans Affairs Network Authorization and Payment Center in 
Fort Harrison, Montana, which denied entitlement to 
reimbursement for medical expenses incurred on March 21, 2005 
pursuant to 38 C.F.R. § 17.120 (2007).    


FINDINGS OF FACT

On September 26, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he intended to withdraw his appeal seeking 
reimbursement for medical expenses incurred on March 21, 2005 
pursuant to 38 C.F.R. § 17.120; there is no question of fact 
or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
claim for entitlement to reimbursement for medical expenses 
incurred on March 21, 2005 pursuant to 38 C.F.R. § 17.120 are 
met; the Board has no further jurisdiction in this matter.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA applies 
in the instant case.  Given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2007).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In a written statement received by the Board on September 26, 
2007, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran that he 
intended to withdraw his appeal.  Hence, there is no 
allegation of error of fact or law remaining for appellate 
consideration on this matter, and the Board does not have 
jurisdiction to consider an appeal in this matter.  
Accordingly, the appeal is dismissed. 




ORDER

The appeal seeking entitlement to reimbursement for medical 
expenses incurred on March 21, 2005 pursuant to 38 C.F.R. 
§ 17.120 is dismissed. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


